United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
NORTON AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-206
Issued: February 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 26, 2009 appellant filed a timely appeal from the October 13, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the Office’s October 13, 2009 decision.
ISSUE
The issue is whether the Office properly denied appellant’s September 21, 2009 request
for reconsideration on the basis that it was untimely and failed to establish clear evidence of
error.
FACTUAL HISTORY
On December 27, 1978 appellant, then a 33-year-old jet engine mechanic, sustained a
traumatic injury in the performance of duty while helping to move an engine fan case. The
Office accepted his claim for low back strain and herniated disc at L4-5. On December 29, 1998
it terminated his compensation on the grounds that the weight of the medical evidence, as
represented by the opinion of an impartial medical specialist, established that he no longer had

medical residuals of the accepted employment injury. In a July 25, 2002 decision, the Office
reviewed the merits of appellant’s claim and denied modification of the termination.
On September 7, 2006 the Board affirmed an Office decision to deny appellant’s request
for reconsideration on the grounds that the request was untimely and failed to show clear
evidence of error.1 On June 16, 2009 the Board again affirmed an Office decision to deny
appellant’s request for reconsideration on the grounds that the request was untimely and failed to
show clear evidence of error.2
On September 21, 2009 appellant once again requested reconsideration. Seeking Office
disability status with full back pay, he noted that he had not worked since 1984 and was not able
to obtain employment due to his back injury. He stated that his doctor in California had not
released him to go back to work. Appellant took issue with the last doctor the Office sent him to
and stated he should have been given the chance to have a second opinion. He stated that he was
not able to find an orthopedic specialist who would take a workers’ compensation case.
Appellant felt that the Office’s decision was in error and should be given another consideration.
He alleged that the last Office physician did not perform a proper examination. Appellant
alleged that the Office decision was wrong, unjust and made no sense. He stated that the Office
failed to show that he was no longer disabled.
In a decision dated October 13, 2009, the Office denied appellant’s September 21, 2009
request for reconsideration. It found that his request was untimely and failed to establish clear
evidence of error in its July 25, 2002 decision.
On appeal, appellant argues that because of circumstances in his congressman’s office,
his 2002 request for reconsideration was lost and never forwarded to the Office. He added that
he has been unable to find an orthopedic surgeon who will see him. Appellant indicated that the
Office should put him back on disability status due to the facts and nature of his injury. He
submitted a November 10, 2009 medical report from Dr. Malcolm E. Heppenstall, an orthopedic
surgeon.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
1

Docket No. 06-746 (issued September 7, 2006), petition for recon. denied (issued February 7, 2007).

2

Docket No. 09-23 (issued June 16, 2009), petition for recon. denied (issued September 18, 2009).

3

5 U.S.C. § 8128(a).

2

The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought. The Office will consider an untimely application
only if the application demonstrates clear evidence of error on the part of the Office in its most
recent merit decision. The application must establish, on its face, that such decision was
erroneous.4
ANALYSIS
Appellant comes to this Board for a third time seeking review of an Office decision
denying his request for reconsideration. The most recent merit decision in his case remains the
Office’s July 25, 2002 decision denying modification of the termination of his compensation.
Appellant had one year from the date of that decision, or until July 25, 2003, to make a timely
request for reconsideration.
In order for the Office to reopen his case, appellant must submit evidence or argument
that shows clear evidence of error in the Office’s decision. As the Board has noted on the prior
appeals, “clear evidence of error” is intended to be a difficult standard. Appellant’s request
would have to establish on its face that the Office’s termination of compensation was erroneous.
It cannot be a matter of opinion. It must be a matter of proof.
Appellant’s September 21, 2009 request for reconsideration does not show clear evidence
of error. Appellant simply disagreed with the Office’s decision. He took issue with the
examination he received from the impartial medical specialist. As the Board explained to
appellant in 2009, simply rearguing the merits of his case and expressing his disagreement with
the Office decision is no proof that the termination of his compensation, based on the opinion of
an impartial medical specialist, was erroneous. Appellant’s September 21, 2009 request for
reconsideration presents nothing new, and nothing that clearly proves that the Office’s
termination of compensation was erroneous.
The Board will therefore affirm the Office’s October 13, 2009 decision denying
appellant’s September 21, 2009 request for reconsideration.
On appeal, appellant once again argues how his congressman’s office did not forward his
initial request for reconsideration to the Office and how the Office should reinstate his disability
status. These are the same arguments he made previously. The Board will affirm the Office’s
denial of his untimely request. Appellant did submit new evidence, a November 10, 2009
medical report, but the Board has no jurisdiction to review evidence that was not in the case
record that was before the Office at the time of its October 13, 2009 decision.5 The Board
therefore cannot review this medical report.

4

20 C.F.R. § 10.607.

5

20 C.F.R. § 10.501.2(c).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s September 21, 2009 request
for reconsideration. The request was untimely and showed no proof that the Office improperly
terminated his compensation.
ORDER
IT IS HEREBY ORDERED THAT the October 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

